Title: To James Madison from Alexander James Dallas, July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir
ca. July 1816

Upon reflection, I think it best to proceed with the Circular to the State Banks, and to issue the Notes, for the payment of the Treasury Notes, which are due in New-York.  I ought not to anticipate a failure in the revenue, by the delinquency of the merchants; nor can I perceive any power in the Treasury Department to interfere for their relief.  The case is not at all, like the case of a dispersion of the Citizens by pestilence; when the exercise of a reasonable discretion, to suspend the collection of duties, might be excused.  The question, at present, arises on the power to suspend the collection of the duties, in a particular city, to Save the Merchants, who have over-traded, from a sacrafice of property.  Congress might deem it expedient to grant such a power, but certainly it does not exist; and, indeed, the only instances of legislative interposition, are those, where a particular district has suffered from Storms, or conflagrations.  Whatever should be done for New-York, would Soon be claimed for every other place, to the total Sequestration of the revenues of the Treasury.
The Act of the 27. of April 1816 provides for laying out a road from Shawnee town to the U S. Saline and to Kaskaskia, in the Illinois territory; and I inclose a recommendation of Commissioners to be appointed for the Service.  I am, Dear Sir, most respectfully & faithfully, yr. obed Servt.

A. J. Dallas

